Citation Nr: 0612352	
Decision Date: 04/28/06    Archive Date: 05/09/06	

DOCKET NO.  02-14 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
tinea versicolor of the chest, shoulders and upper back.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnson, Counsel


INTRODUCTION

The veteran had active military duty from August 1968 to 
September 1970, including a tour in the Republic of Vietnam 
for which he was awarded the Combat Infantryman Badge, among 
others.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2002 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.  At that time, the 
veteran disagreed with denials of an increased evaluation 
regarding the issue now before the Board, and also disagreed 
with a denial of service connection for an associated 
dermatological disorder.  In June 2004, the Board remanded 
both issues for additional evidentiary development.  That 
development was completed in full and the case returned to 
the Board.  In March 2005, the Board denied service 
connection for the associated dermatological disorder, and 
again remanded the increased rating for tinea versicolor for 
additional development to include a VA examination with a 
specific request for opinions.  That development was also 
completed in full and the case is now ready for appellate 
review.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  The veteran was initially granted service connection for 
tinea versicolor which had been documented in the service 
medical records, with a noncompensable evaluation effective 
from October 1980.  

3.  Tinea versicolor was noted as treated, but without any 
disabling symptoms, from 1985 through 1996, but all treatment 
records and both private and VA examinations from 2000 to 
present note that no tinea versicolor or residuals thereof 
are noted, and the veteran's current dermatological disorder 
of dermatosis papulosis nigra (DPN) and/or seborrheic 
keratoses was not incurred or aggravated in service and is in 
no way causally related to the veteran's service-connected 
tinea versicolor (TV).

4.  At all times during the pendency of the appeal, there 
have been no clinically identified manifestations of TV, or 
any residuals thereof upon which to base a compensable 
evaluation.  


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
tinea versicolor of the chest, shoulders and upper back have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.118, 
Diagnostic Code 7806 (1991), § 4.118, Diagnostic Codes 7801, 
7802, 7803, 7804, 7806 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.

The veteran first initiated a new claim for service 
connection for skin problems related to Agent Orange exposure 
and he was provided VCAA notice with respect to that claim in 
May 2001.  The veteran subsequently requested an increased 
evaluation for his service-connected TV, and VCAA notice was 
not provided prior to the initiation of the February 2002 
rating decision now on appeal.  However, he was provided 
formal VCAA notice during the pendency of this appeal shortly 
thereafter in June 2002, and again in June 2004, and most 
recently in June 2005.  Collectively, these notifications 
clearly informed the veteran of the evidence necessary to 
substantiate his claim for an increased evaluation, the 
evidence he was responsible to submit, the evidence VA would 
collect on his behalf, and that he should submit any relevant 
evidence in his possession.  The veteran has been provided 
the laws and regulations implementing VCAA and governing his 
claim for an increased evaluation in multiple statements of 
the case.  The veteran has been provided multiple VA 
examinations which are adequate for rating purposes, 
including a most recent examination with a request for 
opinions.  The RO made attempts to collect more historical 
records that the veteran identified on multiple occasions.  
All known available evidence has clearly been collected for 
review and the Board concludes that VCAA is satisfied in this 
appeal.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The 1945 Schedule for Rating Disabilities (Schedule) will be 
used for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole, or of a system or organ of 
the body, to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10.  

The use of manifestations not resulting from service-
connected disease or injury in establishing a service-
connected evaluation must be avoided.  This is referred to as 
the rule against pyramiding of compensable evaluations.  
38 C.F.R. § 4.14.

During the pendency of the veteran's claim, VA's regulations 
dealing with skin disabilities at 38 C.F.R. § 4.118, was 
amended.  See 67 Fed. Reg. 49,596 (July 31, 2002) (effective 
August 30, 2002).  Where a law or changes after a claim has 
been filed but before the administrative process has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the VA 
Secretary to do otherwise, and the Secretary did so. 

Under the criteria in effect prior to August 2002, the 
veteran's skin disorder had historically and accurately been 
evaluated with an analogous rating to the criteria provided 
for eczema.  A noncompensable evaluation was warranted with 
slight, if any, exfoliation, exudation or itching, if on a 
nonexposed surface or small area.  A 10 percent evaluation 
was warranted with exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.  

After August 2002, the revised Schedule for rating skin 
disabilities provides a 10 percent evaluation for scars, 
other than the head, face, or neck that are deep or cause 
limitation of motion for areas exceeding six square inches.  
38 C.F.R. § 4.118, Diagnostic Code 7801.  Scars, other 
than of the head, face or neck, that are superficial and do 
not cause limited motion warrant a 10 percent evaluation if 
involving an area of 144 square inches or greater.  38 C.F.R. 
§ 4.118, Diagnostic Code 7802.

Scars which are superficial and unstable where, for any 
reason, there is frequent loss of covering of the skin over 
the scar, or scars which are superficial and painful on 
examination, each warrant a 10 percent evaluation.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804.  

The general criteria for rating dermatitis or eczema provides 
a noncompensable evaluation when the dermatitis involves less 
than 5 percent of the entire body, or less than 5 percent of 
the exposed areas affected, and no more than topical therapy 
was required during any 12-month period.  A 10 percent 
evaluation is warranted under these provisions if at least 5 
percent, but less than 20 percent, of the entire body or, at 
least 5 percent, but less than 20 percent, of the exposed 
areas affected are involved, or there is intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during any previous 12-month period.  
38 C.F.R. § 4.118, Diagnostic Code 7806.

Analysis:  In the original April 1981 rating decision on 
file, the RO granted service connection for tinea versicolor 
(TV), on the basis that TV was shown and treated during 
service in November 1969 and June 1970.  The separation 
examination in July 1970 showed only a history of TV on the 
chest.  The veteran was scheduled and notified of a VA 
examination, but failed to appear, so the RO granted service 
connection for TV of the chest with a noncompensable 
evaluation, and this evaluation has remained in effect since 
initially assigned in 1981.  

Commencing in 1985, VA outpatient treatment records show that 
the veteran was occasionally seen for TV treatment by topical 
application.  These records note that TV was traditionally 
worse in warmer weather.  In 1985, TV was noted on the back.  
There are occasional treatment records noting the existence 
of TV in 1989, 1990, and 1996.  VA examination in September 
1996  noted only a few annular hypopigmented scaling patches 
on the back.  

The veteran submitted the report of a private dermatological 
consultation (Dr. M) from March 2000.  At this time, it was 
noted that the veteran had some 100 to 150 spots or lesions 
which were dark in appearance.  This report specifically 
noted that there was no evidence of TV or tinea.  

In July 2001, the veteran was provided a VA dermatological 
examination.  At this time, the veteran reported that the 
rash "used to be pinkish, now it has turned black."  
Examination revealed multiple, hyperpigmented, verrucous-like 
plaques on the back but nothing on the arms, chest or leg.  
The assessment was seborrheic keratosis (SK)/multiple 
dermatosis papulosis nigra (DPN).

The veteran was provided a VA dermatological examination in 
June 2002.  His claims folder was reviewed by the examiner.  
At this time, the veteran reported a 20-year history of 
"moles" on his back (quotes an original).  Physical 
examination revealed scattered brown papules and plaques on 
the back.  The diagnosis was SK.  It was also specifically 
noted that no TV was observed on examination.  It was this 
dermatologist's opinion that the present SK did not represent 
either active TV or a condition which was either directly 
caused by or related to the veteran's service-connected TV.  
He reported that these were two separate diseases and were 
unrelated.

VA outpatient treatment records thereafter occasionally note 
the veteran being seen and the diagnosis was always SK and/or 
DPN, but there were no findings of TV.  

In April 2005, the veteran was provided his most recent VA 
dermatological examination which included a review of the 
veteran's claims folder.  Physical examination revealed a few 
small stuck-on brown papules.  There were also stuck-on brown 
plaques scattered on the back.  There were no findings on the 
arms and legs but the toe webs did demonstrate scale.  It was 
noted that the course was intermittent and nonworsening.  
There were no corticosteroid or immunosuppressive drugs, no 
side effects of treatment, no functional impairment or 
systemic symptoms, malignancy or neoplasm, urticaria, 
vasculitis, erythema multiforme, acne, alopecia, scarring or 
disfigurement.  The percent of the entire body affected was 
less than 5 percent, and the percent of the exposed areas 
affected was less than 1 percent.  Again, the diagnostic 
finding was SK of the back and tinea pedis of the feet.  It 
was again specifically noted that "no tinea versicolor found 
today."

A preponderance of the evidence on file is against the award 
of an increased (compensable) evaluation for the veteran's 
service-connected TV.  Service connection for TV was granted 
based upon findings during service, and is documented to have 
existed from 1985 through 1996.  

However, at all times during the pendency of this appeal, 
there have simply been no competent clinical findings 
identifying any further manifestation of TV involving the 
back, shoulders or chest at any time.  A private 
dermatologist in March 2000 noted no findings of TV, and no 
findings of TV have been confirmed on VA examinations in July 
2001, March 2002, multiple VA outpatient treatment records, 
and the most recent VA examination of April 2005.  

Simply stated, although the veteran is clearly noted to have 
received medical diagnoses of TV, initially only of the chest 
during service, and on occasions thereafter through 1996, at 
all times during the pendency of this appeal, there is a 
complete absence of any competent clinical diagnosis of TV.  
From March 2000 forward, both private and VA dermatological 
physicians have uniformly found no TV, and instead the 
veteran has been noted to have SK and/or DPN, principally 
involving the back, a dermatological disorder which has been 
clearly specified by a VA specialist as being entirely 
unrelated to the veteran's earlier manifestation of tinea 
versicolor.  That is, there is no competent clinical evidence 
on file showing any causal connection or causal relationship 
between the veteran's service-connected TV and what is shown 
to be the onset of a distinctly separate dermatological 
condition of SK and/or DPN from the year 2000 forward. 

It is clear that during the pendency of this appeal, in both 
written statements and testimony before the undersigned at a 
video conference hearing in December 2003, the veteran has at 
all times reported his current findings of SK as the same 
dermatological disorder for which he was service connected in 
1980, TV.  However, these dermatological problems are shown 
by the competent evidence on file to be distinctly separate 
dermatological disorders.  Indeed, service connection for a 
body rash, now clearly identified as SK, was denied by the RO 
and that denial was affirmed by the Board in March 2005.  The 
SK the veteran now apparently chronically manifests primarily 
on the back is first documented in March 2000, some 30 years 
after he was separated from service.  Conversely, since March 
2000, no competent evidence on file shows that the veteran 
has or manifests any form or residual of TV.

In the absence of any manifestations of TV during the 
pendency of this appeal, the criteria for an increased 
evaluation are certainly not met.  Under the older and now 
superseded criteria in rating by analogy to eczema, a 
compensable evaluation would require evidence of active TV 
resulting in exfoliation, exudation, or itching, if involving 
an exposed surface or extensive area.  Under the criteria 
currently in effect for evaluating skin disorders, a 
compensable evaluation for TV would require competent 
evidence demonstrating residual scars from TV other than of 
the head, face or neck that were deep or caused limited 
motion involving an area of six square inches, or that did 
not cause limitation of motion involving an area of 144 
square inches or greater.  At no time during the pendency of 
this appeal has any scarring been identified residual to 
earlier manifested TV.  Similarly, there is no evidence of 
scars residual to tinea versicolor being either unstable or 
painful on examination.

Finally, rating the veteran's TV by analogy to generalized 
criteria for dermatitis, a compensable evaluation would 
require that TV involve at least 5 percent, but less than 
20 percent of the entire body or at least 5 percent, but less 
than 20 percent of the exposed areas affected, or require 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a duration of less than six 
weeks during any 12-month period.  38 U.S.C.A. § 4.118, 
Diagnostic Code 7806.  

However, in the absence of any evidence of TV or any 
residuals thereof at any time during the pendency of this 
appeal, an increased (compensable) evaluation is not 
warranted.  The veteran may not be awarded a compensable 
evaluation for TV based upon application of the schedular 
criteria for evaluating dermatological disorders by 
evaluating his nonservice-connected SK, an entirely separate 
disorder which is not service connected.  


ORDER

Entitlement to an increased (compensable) evaluation for 
tinea versicolor of the chest, shoulders and upper back is 
denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


